Citation Nr: 1332774	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-33 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for depression. 

2. Entitlement to service connection for lung cancer. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.M. Rutkin


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1964 and from July 1977 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of this appeal, the Veteran unfortunately passed away in October 2009.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant by administrative decision dated in March 2013 in accordance with 38 U.S.C. § 5121A (West Supp. 2013).  See VBA Fast Letter 211 (10-30), August 10, 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an August 2013 letter, the appellant indicated her wish to appear at a hearing before the Board conducted at the RO by videoconference.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appellant for a Board hearing by videoconference at the Columbia RO.  She must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file. 

2. After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

